F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         MAR 2 1999
                 UNITED STATES COURT OF APPEALS
                                                                    PATRICK FISHER
                                 TENTH CIRCUIT                               Clerk




 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 98-5123
 v.                                               (D.C. No. 96-CV-876-E)
                                                        (N.D. Okla.)
 JACK DAVID COX,

          Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK and HENRY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is

therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Jack David Cox filed a petition under 28 U.S.C. § 2255 claiming that he

was denied his Sixth Amendment right to effective assistance of counsel in his

1994 criminal trial. The district court denied the petition. Mr. Cox asks us to

grant a certificate of appealability and reverse.

      After review of the record in this case and the arguments set forth by

petitioner, we are persuaded that the district court did not err in its careful and

thorough analysis of Mr. Cox’s contentions. Substantially for the reasons given

by the district court in its Order filed May 28, 1998, we are persuaded Mr. Cox

has not “made a substantial showing of the denial of a constitutional right” as

required for the issuance of a certificate of appealability, 28 U.S.C. § 2253(c)(2).

We therefore DENY Mr. Cox’s motion for a certificate and DISMISS the appeal.

                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Chief Judge




                                          -2-